DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the objection to claim 1, 2 for the limitation “each container” and claim 3 for the limitation, “the harvested product” has been withdrawn.
In view of the amendment to the claims, the rejection of claim 16 under 35 U.S.C. 112a and 112b has been withdrawn.
The rejection of claims 1, 12, 14, 32 and 33 under 35 U.S.C. 112a for the limitation “a printed identifier” has been maintained for the reasons discussed below.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-6, 8, 9, 11, 12, 14, 16, 26-37 are currently pending and rejected.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: Claim 3 recites, “each container” on lines 1-2.  Claim 4 recites, “each container” on line 1.  It is understood that this refers to “one or more containers” but for consistency, this should be amended to recite, “each of the one or more containers.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11, 12, 14, 16, 26-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12, 14, 32 and 33 recite the limitation, “a printed identifier.”  While Figure 5A, 5B and paragraph 37 of the specification as filed disclose an identifier on an exterior of the container housing, the specification does not support that the identifier is “a printed identifier.”  What it means for the identifier to be a “printed identifier” is not seen to be clearly disclosed in Applicant’s specification.  Therefore, the limitation is seen to be broader than what would have been reasonably supported by Applicant’s original disclosure.   
At page 7-8 of the remarks, Applicant urges that paragraph 49 of the published specification discusses QR codes and bar codes or other unique identifier for tracking and/or identifying the container and/or its contents; and that QR codes or bar codes are known to be printed.  Applicant further urges that the disclosure of QR codes and bar codes provides a sufficient showing of species of identifiers that are well known to be printed and thus supports the genus of printed identifier.
Applicant’s remarks are acknowledged and appreciated, however a showing of QR codes and barcodes, on their own, it not seen to provide a sufficient showing of support for the genus of any “printed identifier” when the species of QR codes and bar codes have also been equally known at the time of Applicant’s filing to also have been digitally presented (see WO2013046231 page 6, lines 1-2).  Therefore, the generic recitation of “printed identifier” is seen to be broader than what would have been reasonably supported by the originally filed disclosure (MPEP 2163.05(I)(B)).  Furthermore, “[t]he written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” At paragraph 49, the specification supports QR codes, bar codes and other unique identifiers but does not reasonably support that the other unique identifiers are printed identifiers.  For instance, such other unique identifiers could be three-dimensional identifiers that need not be printed.  It is additionally noted, that Applicant’s figure 5A and 5B in the drawings filed 11/16/2018 and 2/15/2019 show a QR code, 116, on the container 108 however it is not clear as to whether this is indeed “printed.”  This rejection can be overcome by deleting the term “printed.”   
Claims 2-6, 8, 9, 11, 12, 16, 26-37 are rejected based on their dependence to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation, “the container” and “the facility” on the last line of the claim, which lack proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 12, 14, 26, 31-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg (US 20140230346) in view of Grossman (US 20040187416), Nelson (US 20180053148), Sharma (US 20130277425), Brady (US 10245993) and Danford (US 3981083) and in further view of Herdeman (US 5658607), Willemsen (US 20060118504), Scudder (US 20130239523) and “EPA”.
Regarding claim 1, Blumberg teaches distributing (paragraph 6, “mobile storage apparatus”; paragraph 65 “transportable”; paragraph 117) bulk products (see paragraph 3 - “grain storage”; paragraph 94) comprising loading bulk product and loose harvested product (i.e. grains as discussed above) into one or more containers (see figure 8, paragraph 117 - “mobile storage apparatus”) where each of the one or more containers comprises a housing (see figure 8, item 803a), a cooling system (paragraph 117, “refrigeration units” 810a) and a perforated floor (see paragraph 6 “plurality of hole-vented scalable floor panels”; paragraph 30, “aeration floor panels”; paragraph 65 “hole vented floor”; paragraph 69, “floor panels may be aerated”; paragraph 113 “at least one of the floor panels may be aerated”).
If it could have been construed that Blumberg’s teaching of “hole vented floor panels” and “aeration floor panels” did not explicitly read on a “perforated floor” then it is noted that Grossman further evidences the use of a perforated floor for the purpose of providing aeration and circulation of air within the storage chamber for facilitating drying or cooling the grain (see figure 2, item 18 and paragraph 16).  As Blumberg already suggests providing a vented floor and providing air circulation (i.e. aeration) and dryers for drying the contents, all associated with one or more transport shipping containers, modification of Blumberg to thus include perforated floor panels would have been obvious to one having ordinary skill in the art, for the purpose of allowing air circulation from around the entirety of the bulk product for facilitating drying.
Claim 1 differs from the above combination in specifically reciting, “a printed identifier on an exterior of the housing, the printed identifier being configured for scanning to look up information relating each of the one or more containers.”
It is noted however, that Nelson teaches that it has been conventional in the art of shipping various types of bulk goods, to provide a readable identifier on a shipping container (see figure 4, item 407), where such an identifier can provide information relating to the load of goods (see paragraph 7), such that one can look up information related to the container (see paragraph 7, “information may include…or other pertinent information relating to a load of goods…”; paragraph 53-55).  Nelson further teaches that the identification codes can be directly attached to the containers (see paragraph 58) or can be removable and not directly attached, thus encompassing a “printed identifier on an exterior of the housing” of the container.  Sharma also teaches providing shipping containers with an exteriorly placed printed identifier (see figure 3, item 365, 370; Figure 5, item 500, 530, 550; paragraph 47 - “printed”).  Sharma teaches that such coded tags can provide various information associated with the container and the contents therein (see paragraph 38).  In Figure 5, Sharma teaches that identifiers are printed, where the identifiers comprise product information, and such identifiers are affixed to commerce/logistical units (see figure 5, item 530) and where such information can be accessed via scanning the identifier and accessing a database (see figure 5, item 550; paragraph 48, 50, 61).   Sharma teaches that the container (i.e. Level 4 Container” of figure 3) can have a serial shipping container code that is used to identify the logistical units and any combination of products items in the container (see paragraph 44).  Brady also teaches using bar codes or QR codes (see column 8, lines 16-20) on a delivery container, such as a trailer, for tracking and identification of a delivery container and association of items placed into the delivery container, where the deliver container can be a large transportation container such as a trailer (see column 8, lines 9-10).  
As Blumberg already teaches shipping products, to thus modify Blumberg and provide a printed identifier on an exterior of the container housing, as taught by Nelson, Sharma and Brady, would have been obvious to one having ordinary skill in the art for the purpose of being able to track each container and to confirm the contents of each container.  
Regarding the step of storing each of the one or more containers on a pad, and shipping each of the one or more containers to a facility, it is noted that Blumberg teaches that the mobile containers are used on farms (paragraph 65) and are used for subsequent shipment.  As such, placement of each container on a farm can read on storing on a pad.  In any case, it is noted that Danford has been relied on as further evidence of storing containers for distributing bulk products on a pad (see column 1, lines 56-60 - the pad reads on the storage location where the container is placed). Alternatively, as shown in figure 8, Danford discloses the container placed on a pad, which can be construed as the wheeled platform that the container has been placed on.  
Regarding shipping to a facility, as Blumberg’s storage containers allow for direct use and integration into the commercial warehousing facilities and also allow for cargo-ship and train transportation (paragraph 65), it would have been obvious to one having ordinary skill in the art that the container would have to be shipped to a facility, in order to be loaded into a ship or train.  Nonetheless, Danford further teaches shipping the container to an export facility (see column 3, lines 43-46 - the storage location can be the export facility as this is where the container remains until time for shipment).
Modification of Blumberg to thus store the containers on a pad would have been obvious to one having ordinary skill in the art as a conventional expedient for placement of the container in preparation for distribution.  Modification of Blumberg to ship the container to a facility would also have been obvious to one having ordinary skill in the art, for further facilitating distribution of the container via a network of distributors.
Regarding, “maintaining the information relating to each container,” and   “associating the information relating each container with the printed identifier for each container such that scanning the printed identifier accesses the information,” this has been suggested by Nelson, Sharma and Brady, as discussed above.  That is, the references teach a scannable, machine readable identifier used to access information related to the container; where said information can be stored in a database (see Nelson, at least, paragraph 7; Sharma, at least paragraph 59).  This is seen to encompass maintaining and associating information related to each container with an identifier.
Regarding the step of performing each of the steps of the method, except the step of loading, without direct handling of the bulk product or loose harvested product,” it is noted that the combination teaches placement of the bulk product into a container which can then be subsequently shipped to an export facility.  It is further noted that Danford teaches at column 4 that after the grain has been transported to its ultimate point of use, the doors 120, 122 must be opened to discharge the grain, thus suggesting no handling between shipment until delivery at its ultimate point of use.  Thus, it is seen that the combination teaches performing the storing, shipping steps without direct handling of the bulk product.  Additionally, however, it is noted that Herdeman evidences that it has been conventional in the art to provide delivery directly from a harvester to an end user without a need for repetitious unloading and loading, thus reducing capital costs, time requirements and labor requirements. (see column 11, lines 19-36).   Willemsen also evidences containers for shipment where product is not handled until it reaches the customer (see paragraph 38).  Scudder evidences shipping containers loaded with products such as grain (paragraph 137) can be directly shipped to another facility (see paragraph 158 - “direct transport to ports”) which thus suggests “without direct handling of the bulk product or loose harvested product.   “EPA” further evidences that it has been notoriously conventional to ship a bulk shipment of loose harvested product such as grain to an end user, such as a processor for milling the grain (see page 9.9.1-4).  
The art recognized that it has been conventional to prevent handling of a shipping container between loading and receiving by an end user for the known purpose of minimizing costs, time and labor.  Therefore, it would have been obvious to one having ordinary skill in the art to similarly ship the container of Blumberg directly to an end-user without any additional handling, for the known purpose of reducing costs, time and labor requirements.
Regarding claims 2, it is noted that Blumberg teaches that the mobile containers can be used for dry storage of grains (see paragraph 94, figure 8) and where the mobile containers can also include detachable dryers (810b) which would thus suggest drying the harvested product.  If it could have been construed that this was not the case, then it is further noted that Danford evidences drying similar types of products while in the container for simplicity and where drying aids in preventing growth of mildew and spoilage (column 1, lines 36-41 and 54-67).  Since Blumberg already teaches dryers on the mobile container and where the containers can be used for storing and aerating grains, it would have been obvious to one having ordinary skill in the art to dry the loose harvested product while in the container for the art recognized function of ensuring the grains are dry for preservation thereof.    It is further noted however, that claim 2 does not require loose harvested product to be in each container.
Regarding claim 3, Danford teaches further comprising shipping each container with the loose harvested product to an end user of loose the harvested product without further handling of the harvested product until the container reaches the end user (see column 5, lines 49-51).  That is, Danford teaches that the container is shipped to its ultimate point of use and then the doors of the container within which the grain has been loaded are opened to discharge the grain there-from.  This is seen to suggest no handling of the grain after shipping.  In any case, the combination as applied to claim 1 further suggests no handling until time of delivery for minimizing cost, time, and labor. 
Modification of Blumberg to thus ship the container to an end user without direct handling after loading the loose harvested product would have been obvious to one having ordinary skill in the art, because the art recognizes using a mobile container for transport of the bulk product to its ultimate point of use and where preventing handling after loading would have been advantageous for minimizing shipping time, labor and costs.
Regarding claim 12, Nelson, as applied to claim 1 teaches managing the delivery and tracking of bulk materials (see at least, the abstract), and where a database (i.e. digital ledger system) can be used for storing all information relating to the identification codes, product information, chain of custody on a database (paragraph 58-60, 67, 68, 70, 71).  This suggests managing transactions via the database and storing information related to each container on the database.  As shown in figure 4, Nelson further teaches that scanning of a printed identifier can be used to obtain information related to each container, via the digital ledger (i.e. database), thus reading on accessing the ledger via scanning of the identifier.  
Regarding claim 14, the combination applied to claims 1-3 have been incorporated herein to teach handling bulk products by placing harvested product (grain) into a container, with the container comprising a housing and perforated floor as taught by Blumberg and Grossman; and a scannable printed identifier on the exterior of the container (as taught by Nelson and Sharma). In view of Blumberg and Danford the combination teaches drying the harvested product while in the container.  In view of Nelson and Sharma, the combination teaches maintaining information associated with the harvested product or container and associating the information with the printed identifier such that the printed identifier may be scanned to access the information.  The combination applied to claims 1 and 3, further teaches shipping the container to an end user without handling of the harvested product after placing the harvested product into the container until the container reaches the end user.
Regarding the limitation, “wherein scanning the printed identifier identifies a location of the container,” Nelson teaches using scannable codes on the container for the purpose of tracking the shipment (see at least, the abstract and paragraph 58-60, 67, 68, 71).   Nelson also teaches using GPS based identifiers and RFID tags and therefore, the combination suggests that scanning the identifier would identify a location of the container. 
Regarding claim 31, the combination applied to claim 1 teaches a perforated floor and thus would have been obvious to one having ordinary skill in the art that such a floor would have been gas permeable; especially as the art teaches the openings in the floor for facilitating aeration.
Regarding claim 32, the combination as applied to claim 1 teaches that there can be a printed identifier such as a scannable identifier such as a barcode (see Sharma paragraph 92; Nelson paragraph 53) or a QR code (see Brady column 8, lines 16-20).  Brady teaches that QR codes and bar codes and other machine readable codes have been known in the art for providing information relating to the contents of a shipping container.  To thus specifically use a QR code would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on expedients recognized for performing a similar function.
Regarding claim 33 and 34, Nelson and Sharma teach managing the logistics of the distribution of the containers, as discussed above with respect to claim 12, using a digital ledger, such as a computer database for maintaining the information regarding the container and the contents of the container.
Regarding claims 26 and 36, Grossman teaches that the perforated floor can be useful for permitting heated air to circulate through the chamber for drying the grains (see paragraph 2, 16).  Grossman further teaches the air can be heated by a heater (24) thus teaching a heating system, as recited in claim 26.  Blumberg already teaches a dryer (810b) and therefore to circulate heated air through the container to dry the contents would thus have been obvious to one having ordinary skill in the art, based on conventional expedients recognized to be used for facilitating drying of grains.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Saunders (US 4144984).
Regarding claim 4, it is initially noted that the limitation of “shipping each container” has been construed to mean, “shipping each of the one or more containers.”  
Regarding claim 4, in view of Danford the combination teaches stacking containers (see column 2, lines 16-18 and figure 8).  
Claim 4 differs in specifically reciting wherein shipping each container comprises: stacking two containers to create a stack of containers on a truck trailer; and transporting the stack of containers by road with the truck trailer carrying the stack of containers.
It is noted however, that figures 7-8 of Danford teaches a stack of containers that is to be transported.  While not explicit on a truck trailer, Saunders teaches a stack of containers (see figures 1 and 3), where the stack can be transported via truck (see column 1, lines 10-13).  Saunders thus teaches transporting a stack of containers via a truck.  As such, it would have been obvious to one having ordinary skill in the art that transport via truck would have required the stack to be a on a truck trailer.  Modification of the combination to thus place the stack of containers on a truck trailer would have been obvious to one having ordinary skill in the art as a conventional expedient for how to transport the stack over land.
Regarding claim 6, in view of Danford the combination teaches using ships for overseas transport (see column 1, line 25-28).  Blumberg also teaches cargo-ships which thus suggest sea transport (see paragraph 65).
Claim 6 differs in specifically reciting loading a sea-going vessel with the one or more containers containing bulk products; traveling across a sea with the vessel; unloading the one or more of containers from the sea-going vessel; and performing each of the steps of the method without handling the grain-type products.
It is noted however that since Danford is not seen to be limiting regarding the particular method of transport and since Danford teaches overseas transport, it would have been obvious to one having ordinary skill in the art to load a ship with a plurality of Danford’s containers for overseas destinations.  Saunders further evidences loading a plurality of containers for transport overseas (see figure 3; abstract- “ships” and column 1, lines 11-13 - “ocean transport”).  Regarding the step of unloading the containers from the sea-going vessel and performing the steps without handling the grain type products, this would also have been obvious to one having ordinary skill in the art as Danford teaches that the containers are used for providing transport and delivery to a customer while preventing additional handling of the products, as already discussed above.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Saunders (US 4144984), Sheesley (US 20140166647), Butts (US 1926432) and Korzeniowski (US 5255806).
Regarding claim 5, in view of Danford the combination teaches stacking containers (see column 2, lines 16-18).  Blumberg suggests distribution of the containers via rail (paragraph 65 - “train transportation”).
Claim 5 differs in specifically reciting wherein shipping the container comprises: stacking three containers to create a stack of three containers on a rail well car, wherein the stack of three containers has a height even with or below the height of two stacked standard shipping containers; and transporting the stack containers by rail with the rail well car carrying the stack of containers over the rails.
It is noted however, that figure 8 of Danford teaches a stack of containers on a mobile pad.  It would have been obvious that the stack would then have been moved on the mobile pad.   While not explicit on a stack of three containers on a rail car having a height even with or below the height of two stacked standard shipping containers and carrying the stack of containers over the rails, Saunders teaches a stack of containers (see figures 1 and 3), where the stack can be transported via rail (see column 1, lines 10-13).  Saunders thus teaches transporting a stack of containers via a rail car.  As such, it would have been obvious to one having ordinary skill in the art that transport via rail would have required a rail well car and carrying the stack over the rails.  
To thus modify the combination and to provide a stack of three containers that are transported by rail car would thus have been obvious to one having ordinary skill in the art based on the conventional expedient for shipping that was desired to be used.
While this combination is not specific as to a stack of three containers and the height of the stack, Saunders teaches that each container has a height that would have been half of a normal container (column 1, lines 55-60).  This teaches that stack of three of Saunders containers would have been below the height of two normal containers.  
Thus, it is not seen that patentability can be predicated on the number of containers that have been stacked, as such a modification would have been an obvious matter of engineering and/or design choice, especially as the combination already teaches carrying a stack of containers over rails.
In any case, it is noted that Sheesley further teaches containers stacked while in transit (see paragraph 21) using any mode of transportation including rail (see paragraph 20) and where the containers can be stacked up to seven containers high (paragraph 7).  Butts also teaches three stacked containers (see figure 1) that can be shipped over railway (column 1, lines 1-9) as does Korzeniowski (see figure 1, item C and R).  To thus modify the combination and to provide a stack of three containers that can be shipped by railway cars would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on the desired number of containers that are to be shipped via railway.

Claims 8, 9, 11, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1, 14 and 34 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Minvielle (US 20140214714).
Regarding claim 8, Blumberg teaches grain type products. Claim 8 differs in specifically reciting wherein the product information comprises hybrid information of the bulk product.
However, Minvielle teaches using bulk containers for transport of harvested products (see paragraph 15 - paragraph 70 - bulk rail cars; figure 14), where product information can be “associated” with the container (see paragraph 30) and where the product information is “maintained” (see at least paragraph 10- “The use of more accurate tracking information…”; paragraph 20 - “tracks creation and historical information of nutritional substance…”).  Minvielle teaches that this can be advantageous for providing transparency regarding the product and for providing consumers with added information about the product (see at least paragraph 11, 12). Minvielle also teaches maintaining product information such as the type of seed, which thus reads on hybrid information (see paragraph 9 - variety of the seed).
To thus modify the combination and to maintain product information such as the type of seed (i.e. the hybrid information) would have been obvious to one having ordinary skill in the art for the purpose of providing additional information to the consumer regarding the contents of within the container.
Further regarding claims 9 and 37, Minvielle teaches providing additional information regarding the product such as the condition of the soil and whether fertilizers and pesticides were used (see paragraph 9).  This reads on “growing conditions” and soil type as recited in claims 9 and 37.    It is noted that claims 9 and 37 only require one of the listed growing conditions.
To thus modify the combination and to maintain product information such as the growing conditions would have been obvious to one having ordinary skill in the art for the purpose of providing additional information to the consumer regarding the contents of within the container.
Further regarding claims 8 and 9, it is noted that the prior art clearly evidences that it has been conventional to include information related to the product with the shipping container.  As, a variety of product information has already been suggested by the prior art to be included with the printed identifier, it is not seen that patentably can be predicated on the particular number and type of information included with the printed identifier, where it would have been obvious to one having ordinary skill in the art to include such information.
Further regarding claim 37, as discussed above with respect to claim 12, the combination teaches scanning a printed code to access the information related to the container and its contents.
Regarding claim 11, Minvielle further teaches that nutritional content can be provided with the container and thus product, and where the nutritional content can include proteins (see paragraph 4).  
To thus modify the combination and to maintain product information such as nutritional content such as protein content would have been obvious to one having ordinary skill in the art for the purpose of providing additional information to the consumer regarding the contents of within the container.
Regarding claim 35, Minvielle further suggests that consumers want to know information such as soil conditions, use of additives, packaging dates and quality information such as how the corn was preserved (see paragraph 9).  As the combination already teaches providing product information data, the particular conventional type of data that was provided with each printed identifier would thus have been obvious to one having ordinary skill in the art, based on the type of information that was desired to be accessed when scanning the printable identifier.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Schrader (US 20120276262) and UNIDO Technology Manual.
Regarding claim 16, Blumberg teaches mobile storage and thus shipping of harvested products such as wheat, rice, corn (see at least, paragraph 94).  In view of Danford the combination is seen to teach shipping the container from a first location with the harvested product to a second location which can be construed as a facility (see column 1, lines 47-49; column 5, lines 49-51).  
Claim 16 differs in specifically reciting “loading packaged goods into at least one of the one or more containers and shipping the one or more containers from the facility to a further location.
It is noted however, that Danford teaches that the container can be loaded with packaged goods and then further shipped (see column 5, line 67 to column 6, line 5).  Furthermore, Saunders teaches shipping the delivered containers with semi-finished goods (see column 1, lines 60-67).  Additionally, Schrader teaches that in the field of food processing, it has been known to transport bulk quantities of product to another location for further processing or final packaging (see paragraph 3).  Scudder further teaches that bulk materials such as grains are also known to be processed into goods such as flour, which can be subsequently packaged and transported (see paragraph 137) and that instead of shipping empty containers, it has been obvious to re-use the container for shipping (see paragraph 140).  Danford already teaches that the container can provide a dual function and can be used for further shipment of packaged goods, and Saunders teaches returning the containers with semi-finished goods.  Schrader teaches that it has been conventional to ship bulk food products to another facility for processing and packaging and Scudder teaches packaging and transporting goods processed from grains such as flour.   “EPA” further evidences that it has been notoriously conventional to receive a bulk shipment of loose harvested product such as grain, convert the grain into flour, subsequently package the flour (“bagging”) and then use truck/rail transport for shipment of the packaged flour (see section 9.9.1, page 4).  UNIDO Technology Manual also evidences receiving grain (see page 13- “Space for weighing and inspecting incoming grain…”; page 16 - “transporting raw materials to your site”) with subsequent production (page 19 - “milling”) and packaging (page 23 - “Packaging”) and distribution (see page 58, Table 4.10 QA control points for flour milling”).  Since Blumberg teaches shipping bulk products such as grain, it would have been obvious to one having ordinary skill in the art to distribute Blumberg’s harvested product to an end use facility so as to convert the harvested product to a packaged product such as packaged flour.  As the art teaches repurposing the same container carrying the bulk products for shipping packaged products, it would further have been obvious to one having ordinary skill in the art to use the same container to reload the packaged flour thereon for further shipment to another location.  Such a modification would have been advantageous for the purpose of being able to provide an added use to Blumberg’s container prior to return to its origin.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 2 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Dinh (US 6742284)
Regarding claim 27, Blumberg already teaches that the housing can include vents (paragraph 92 - pressure relief valves) for venting the housing. 
Claim 27 differs from the combination applied to claim 2 in specifically reciting that “the housing includes one or more vents for allowing heated air to escape and wherein the escaped heated air is used in a heat exchange process to assist with preheating air used in the drying process.”
Blumberg also teaches externally positioned cooling and drying systems (see item 810a, 810b).   In any case, Dinh teaches a dryer (see figure 1, item 10) which can be connected to other drying chambers or containers for products to be dried (see column 3, lines 40-44), where the return air exits from the container via a vent and tubing (figure 1 item 20).  This warm wet air (i.e. which has already been used to dry the contents; column 3, lines 65-67) returns to the dryer and contacts the recovery heat pipe (i.e. a heat exchanger) (12; column 4, lines 10-22), so as to preheat fresh air that enters the dryer via inlet 22,23 while also dehumidifying the incoming air (see column 4, lines 2-4, lines 25-32, lines 47-50).  Dinh teaches that such recycling can of the air for drying can be used for a variety of agricultural and food products (column 3, lines 5-8) so as to improve the effectiveness and efficiency for drying such products (see column 3, lines 9-21).  As Blumberg teaches an external attached drying device, to thus modify Blumberg and use a drying unit as taught by Dinh would have been obvious to one having ordinary skill in the art, for the purpose of improving the efficiency of the drying process.  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 2 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of McMahon (US 20090056162) and Newsom (US 3387378).
Claim 28 differs from the combination applied to claim 2 in specifically reciting that the drying is done using a radio frequency dryer.
It is noted however, that Blumberg teaches the use of a dryer (810b) and is not seen to be limiting regarding the particular type of drying unit.
McMahon teaches drying units for drying grain within a container, where the container comprises a drying system (14) that can include further elements such as blowers (52), energy sources (20), energy regulators (22), thermocouples, cooling element (see paragraph 36 and 39).  MacMahon teaches that the system can include any type of energy source including microwave generators (see paragraph 36).  This is seen to encompass a type of radio frequency dryer.  Nonetheless, Newsom further evidences the use of radio frequency drying for drying materials such as grain (column 2, line 34, 41-45; column 3, lines 8-17).  To thus modify Blumberg and to use a radio frequency dryer would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized to be used as a source of energy for providing drying to remove moisture from grains. 


Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Raasch (US 6030580).
Regarding claim 29, it is noted that Blumberg teaches that the storage container can be configured such that it can maintain a desired pressure inside the storage volume (see paragraph 92).  Blumberg teaches that the elements of the commercial warehouse can be equally applied to the mobile storage container (see paragraph 65).  Because Blumberg teaches providing pressure or vacuum relief valves, Blumberg is seen to teach that the container is configured for a particular pressure resistance such that internal positive or negative pressure maybe be maintained.  It is noted that the claim does not positively recite any particular pressure.  Nonetheless, Raasch teaches transport containers for bulk foods, where the container can be pressurized with an inert gas for maintaining sterility (see the abstract).  To thus modify the combination and configure Blumberg’s container to maintain a positive pressure of an inert gas would have been obvious to one having ordinary skill in the art, for the purpose of minimizing contamination and maintaining freshness of the contents.
Regarding claim 30, it is noted that as Blumberg teaches a dryer and a cooling system connected to the housing (810a 810b), it would have been obvious to one having ordinary skill in the art that this would have resulted in a fluid port and charging the container with a fluid (i.e. at least heated or cooled air). In any case, Raasch further teaches a fluid inlet port (40) for supplying gas into the container for pressurizing and providing an inert atmosphere for preservation of the contents (see figure 3, item 40; column 6, line 12).  To thus modify Blumberg and to provide a fluid port and to charge an inert gas into the container would thus have been obvious to one having ordinary skill in the art, for the purpose of providing an inert atmosphere to facilitate preserving the contents of the container.
Response to Arguments
On page 10-11 of the response, Applicant urges that Blumberg does not provide any disclosure of reducing product handling between origin location of a product and its destination or otherwise addressing the issues in transport of bulk product identified in the present application.
It is noted however, that Blumberg discloses that the container is shipped to another facility.  As there is no discussion in Blumberg of direct handling during transport to from the origin to a facility where the harvested product can be further processed, it would have been obvious to one having ordinary skill in the art that Blumberg thus suggests that there would not have been direct handling of the bulk product or loose harvested product.  The art further teaches that the harvested product has been loaded into a container and subsequently shipped to a facility where it can be used by an end user for further processing.  The Blumberg reference does not suggest directing handling between the time that the harvested product is loaded until it is received.  It is further noted that the claims do not provide any specificity to the shipping other than a step of shipping without direct handling of the harvested product; and the combination is seen to suggest this.  It is also noted that any additional handling steps, if necessary, need not be required based with the particular location of delivery.  For instance, it would have been obvious to one having ordinary skill in the art if “a facility” and “end user” were within a readily reachable distance, that there need not be any additional handling between loading and receiving by an end user.  The claims also do not limit what constitutes a facility and an end user.

On page 11 of the response, Applicant urges that at the time of the Blumberg invention, Grossman’s grain bin flooring system was known yet Blumberg chose a false bottom discharge.  Applicant thus urges that modification of Blumberg to use a grain bin flooring system would alter a principal operation of Blumberg and neither Blumberg nor Grossman provide disclosure of reducing product handling between origin location and its destination.  
This urging is not seen to be sufficient.  It is noted that Grossman provides a reason for using a perforated floor, so as to provide the requisite degree of air circulation for drying the contents.  As Blumberg’s hole vented floor is already used for providing ventilation (and aeration), it would have been obvious to one having ordinary skill in the art that a perforated floor as taught by Grossman would also have provided Blumberg’s desired venting while also providing the requisite aeration and circulation within the chamber for facilitating drying.  It is not seen that this would have changed the principle operation of Blumberg because Blumberg also teaches providing aeration (i.e. air circulation - see paragraph 65). 

On page 12 of the response, Applicant urges that Nelson does not provide and disclose reducing product handling between origin location of a product and its destination or otherwise addressing the issues in transport of bulk product.  Applicant also urges that the reference teaches repeated unloading and reloading of product into vessels thus teaching against reduction of product handling.
It is noted however, that the reference has not been relied on to teach any specific step of loading or unloading but rather, that it has been desirable in the art of transporting bulk goods to use identifiers for tracking and monitoring the transport of the bulk goods.

On page 12-14 of the response, regarding Sharma, Applicant urges that the reference appears to teach against the reduction of product handling, instead teaching repeated unloading and reloading steps.
Similar to above, it is noted that the reference has been relied on to teach the use of coded tags for monitoring shipment of goods in shipping containers. 

On page 14 of the response, regarding Brady, Applicant urges that the reference does not correct the fundamental teaching deficiencies of Blumberg, Grossman, Nelson and Sharma.
This urging is not seen to be sufficient to overcome the rejection as the reference has only been relied on to suggest the use of identifiers that can be used for tracking and identification of shipping containers.

On pages 15-16 of the response, Applicant urges that the further inclusion of Herdeman, Willemson, Scudder and EPA further provides evidences of non-obviousness of the claimed invention.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that these reference are seen to evidence what the combination already suggests.  That is, Blumberg does not discuss any intermediary handling between loading of a container and subsequent receiving of the container.  Nonetheless, Herdeman further evidences providing direct delivery from a harvester to an end user without repetitious unloading and loading to further reduce capital costs, time and labor requirements, and therefore provides additional motivation to modify Blumberg.  It is further noted that Herdeman has not been relied on for the particular processes performed by the Herdeman disclosure, but rather, to generically teach that it has been known in the art to reduce costs, time and labor by providing direct shipment from a facility to an end-user without repetitious loading and unloading and to thus modify Blumberg in view of these teachings would have been obvious to one having ordinary skill in the art.  Similarly, Willemsen, Scudder and EPA all provide similar evidence as that already presented by Herdeman that it has been known in the part to load shipping containers with loose harvested product, which is not handled after loading, except by the end user.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


On pages 16-16 of the response, Applicant urges that references that teach away cannot serve to create a prima face case of obviousness and that the examiner must consider the totality of the prior art.  Applicant further urges that the use of multiple references that only use specific teachings from the references results in hindsight to arrive at the claimed invention.
These urgings are not seen to be sufficient to overcome the rejection.  It is noted "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  In this regard, while Nelson and Sharma might teach unloading and loading steps, the references teachings directed to identifiers that can be used to store and maintain product information and track shipments would have been equally applicable to Blumberg’s shipping of the shipping container.  Therefore, motivation to use printed identifiers arises from the teachings of the references themselves.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, it is not seen that Blumberg teaches multiple unloading and re-loading steps.  At paragraph 65, Blumberg teaches that the mobile storage container can be used for providing retail sized transportable, closed containers and that can be used for cargo-ship and train transportation; thus, it would have been obvious that the container would have to be shipped to a “facility.”  As Blumberg does not disclose intermediary handling of the product after loading onto a shipping container, Blumberg is not seen to suggest any intermediary handling after loading.  It is further noted that the combination further suggests minimizing handling and further teaches shipment to a user without direct handling of the harvested product after loading.  That is, movement of the shipping container is not seen to be handling of the harvested product, but rather is seen to be handling of the container.  Furthermore, the art recognized that it has been conventional to prevent handling of a shipping container between loading and receiving by an end user for the known purpose of minimizing costs, time and labor such that it would have been obvious to one having ordinary skill in the art to similarly ship the container of Blumberg directly to an end-user without any additional handling, for this same purpose - especially as it has been well known in the art to ship loose harvested products such as grain to a processor.

On pages 19-22, Applicant reiterates the above remarks with respect to the rejection of the remaining claims
These urgings are not sufficient for the reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190281867 discloses shipping containers with identifiers for tracking the containers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792